         Case 1:19-cv-09993-KPF Document 56 Filed 08/28/20 Page 1 of 2
                                                                            Principal
                                                                            1450 Broadway
                                                                            New York, NY 10018
                                                                            jmurphy@johnmurphylaw.com
                                                                            Tel: (646) 862-2012




VIA ECF FILING ON AUGUST 26, 2020


                                                           MEMO ENDORSED
Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

       Re:     Starostenko et al. v. UBS AG (A Swiss Bank) and UBS (Bahamas) Ltd. (In
               Liquidation), 1:19-cv-09993 (S.D.N.Y)

Dear Judge Failla,

        We submit this letter on behalf of defendant UBS AG in the above referenced action in
response to the Court’s Order dated August 21, 2020 (Dkt. #50), which asked whether our law
firm would accept service of the Second Amended Complaint on behalf of UBS AG, or if not,
whether we would provide a New York address at which the US Marshall’s Office could effect
service on UBS AG.

        First, we remain unauthorized to accept service on behalf of UBS AG. Second, we cannot
provide a New York address at which service on UBS AG would be effective as UBS AG does
not maintain such an address in New York. Rather, as we have pointed out in our Motion to
Dismiss the First Amended Complaint (Dkt. #45), and as the Court itself has recognized in this
case (Dkt. #10, Dkt. #50, FN 1), as a foreign domiciled entity, UBS AG must be served pursuant
to the Hauge Convention and not through the US Marshall Office’s services.

        Third, given that the Court has now ruled that the Second Amended Complaint filed after
we submitted UBS AG’s Motion to Dismiss the First Amended Complaint is the operative
complaint in this case (Dkt. #48), we would ask for the Court’s clarification as to whether or not
its previously issued briefing schedule on the First Amended Complaint remains intact (Dkt. #36),
or, whether the Court intends to issue a revised briefing schedule.

       Indeed, to the extent feasible and more practical given current resource constraints, we
would respectfully suggest a brief conference call with the Court at which this scheduling issue
and any related procedural matters could be discussed. We will be available at a date and time
convenient to the Court should a conference call be deemed useful.



                                                    Respectfully submitted,



                                                    John Murphy, Esq.
       Case 1:19-cv-09993-KPF Document 56 Filed 08/28/20 Page 2 of 2



The Court is in receipt of the above letter from Defendant UBS AG
(Dkt. #54). In light of difficulties related to service of process
upon Defendants UBS AG and UBS (Bahamas), all further briefing in
this matter is hereby suspended pending further order of the Court.


                                         SO ORDERED.
Dated: August 28, 2020
       New York, New York


                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
